 BROWN COMPANY1733.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:1The Petitioner desires an election among woodsmen employed atthe Employer's Camp "C" woodlands operations in Maine, excludingbonded Canadian woodsmen.The Employer moves to dismiss thepetition on the grounds, among others, that the unit sought is inappro-priate since it excludes Canadians and that the Petitioner's showingof interest in the appropriate unit is inadequate.That motion is here-by granted.For the reasons stated inBrown Company,109 NLRB 173, pub-lished this date, in which we considered an identical issue under com-parable facts, we hold that the Employer's Canadian woodsmen shouldbe included in the unit and are eligible to vote.An election in a unitincluding Canadians is, however, precluded as the Petitioner's show-ing of interest in such unit is inadequate.We shall accordingly dis-missthe petition herein.2[The Board dismissed the petition.]1 The Employer's request for oral argument is denied,inasmuch as the record in ouropinion adequately reflects the positions of the parties and the issues herein.2 In view of this disposition,we need not pass upon other issues raised by the Employer'smotion to dismiss.BROWN COMPANYandUNITED BROTHERHOOD LOCAL 75, INTERNA-TIONAL BROTHERHOOD OF THE PULP, SULPHITE AND PAPER MILLWORKERS, AFL, PETITIONER.Case No. 1-RC-3524. July 14, 195.Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert E. Greene, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:11 As the record,in our opinion,adequately reflects thepositions of the parties and theissuesherein, the Employer's request for oral argument is denied.109 NLRB No. 25. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner seeks a unit of employees in the logging and pulp-wood operations of the Employer's Maine and New Hampshire wood-lands, excluding, among others, "bonded Canadian" woodsmen.Bonded Canadian and domestic employees are found in most classi-fications within the requested unit.The Employer moves to dismissthe petition for the reason, among others, that the Canadians, like itsdomestic woodsmen, are seasonal employees, who should be includedin the appropriate unit and permitted to vote.The Employer's woodlands operations are seasonal. Softwood cut-ting and peeling is done in the summer, hardwood cutting in the falland early winter, and log hauling in the winter and early spring.Since about 1940, in view of shortages of domestic woodsmen innorthern New England, the Employer annually has imported woods-men from Canada.The procedure whereby the Employer imports Canadians for em-ployment is regulated by Federal legislation,2 It involves the coop-eration of several agencies which function in the following manner:The Employer files an order in May of each year with the employmentservice in the State specifying its scheduled manpower needs and itsproposed wages and hours of employment for various classificationsof Canadian woodsmen. The State employment service determinesthe supply of domestic woodsmen and the prevailing wages and hours.The Division of Employment Security of the Department of Laborrecommends an import quota. The Immigration and NaturalizationService then decides whether the proposed wages and hours for Cana-dians are consistent with those prevailing for domestic woodsmenand, if so, grants a 6-month permit enabling the Employer to importa quota of various classifications of Canadian woodsmen in shortsupply for employment during the period of the permit.Upon re-ceipt of a permit, the Employer recruits such labor in Canada, seekingindividuals previously in its employ insofar as possible, and posts a$500 bond for each Canadian it imports.Under the conditions of thepermit, qualified domestic woodsmen may at any time displace Cana-dian importees.3 If Canadians thereby lose their employment, theymust return to Canada.Moreover, the permit is subject to cancella-tion in the event of a substantial increase in the supply of domesticwoodsmen.4However, should the Employer's Canadian manpowerneeds remain the same upon the expiration of the permit, a renewalmay be obtained.Once employed, Canadian woodsmen work alongside and receivethe same wages as domestic employees in like classifications.More-2 The Board takes judicial notice that the McCarran-Walter Act of 1952, P. L. 414,66 Stat. 163 (8 USCA 1184 (C)) is the currently applicable basic legislation.2It appears that this preference has never been exercised against the Employer's Ca-nadian employees.4 The Employer's permits have been cancelled for this reason 3 or 4 timessince 1940. BROWN COMPANY175over, both Canadian and domestic employees have the same hours and-other employment conditions and are provided with the same livingfacilities, such as bunkhouse and messhall.The average ratio of Canadian to domestic woodsmen employed bythe Employer during its woodland operations is about 3 to 1. Thereis about the same amount of turnover for Canadian and domesticwoodsmen, and approximately equivalent percentages of each class ofemployees return to work for the Employer from year to year.-'The Petitioner contends in its brief that, despite the facts thatCanadian and domestic woodsmen work together, receive the samewages and hours, and are provided with the same working and livingconditions, their interests are diverse, in that Canadians, unlike do-mestic employees, are nonresidents with family interests and com-munal ties in Canada, are powerless to bargain for their services withany other domestic employer, are subject to be returned to Canada atany time, and are unable effectively to maintain grievances or partici-pate in any economic action engaged in by the Petitioner to enhanceits bargaining power against the Employer.However, we see noth-ing in the record which warrants removing these Canadians from thesphere of compulsory bargaining through a Board certification. Itis true that the permit conditions are aimed at the full utilization bythe Employer of available domestic labor. But once hired, the Cana-dians stand in substantially the same employment relationship withthe Employer as do the domestic employees, and the Employer isapparently free to apply his labor policies to both groups.° For thesereasons, and in view of the admitted similarity of employment condi-tions and interests of the two categories of employees, we are of theopinion that the grounds asserted by the Petitioner constitute an insuf-ficient basis for excluding the Canadian woodsmen from the unitsought herein.The Petitioner further contends that the Canadian woodsmen aretemporary employees who should be found ineligible to vote because,unlike preferred domestic employees, their tenure is dependent uponthe supply of domestic labor.We find no merit in this contention.Despite the fact that domestic employees enjoy a preference in em-ployment over Canadians, it is clear that a substantial number of bothdomestic and Canadian woodsmen return to work in the Employer'sseasonal operations from year to ,year.'We find, therefore, that Cana-5 There are a small number of employees in a few classifications within the proposedunit who work on a year-round basis0 Cf.Stokely-Van Camp, Inc,107 NLRB 1137.'Although the nrmber of Canadian woodsmen who return in the future will be con-tingent upon the supply of domestic labor, we find no basis on this record for concludingthat a substantial number of those which may be imported will not return in subsequentyears 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDdians, like domestic woodsmen, are seasonal employees with an interestin representation entitling them to vote."Although we find that Canadian woodsmen should be included inthe unit and are eligible to vote, the Petitioner's showing of interestin a unit including them is insufficient to warrant the holding of anelection.Accordingly, without disposing of other issues raised by theEmployer, we shall grant the Employer's motion to dismiss thepetition.[The Board dismissed the petition.]s SeeSmith Rice Mill,Inc.,102 NLRB 1252. The situation inVermont Copper Co.,Inc.,59 NLRB 853,involving temporary Canadian importees,which is relied upon by the Peti-tioner in its brief, is clearly distinguishable.CAPITAL DISTRICT BEER DISTRIBUTORS ASSOCIATION AND ITS MEMBERS:JOHN J. BOLAND DISTRIBUTORS CO.; PETER S. DUSZA; EMIL GUND-LACH; JOSEPH J. by,JR. INC.; IARASSI'SMADISON BEVERAGE CO;WILLIAM D.LEIS; PADULA'S HERKIMER BOTTLING CO.; SICILIANO'SCO. INC.; WEIGELS DISTRIBUTORS,INC.;WEST STREET BEVERAGE CO.andLOCAL 1013 AND LOCAL 1015, INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,.AFL, PETITIONERS.Case No. 2-RC-6411. July 16, 1954.Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Julius J. Altman, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.Capital District Beer Distributors Association, herein called theAssociation, is .an unincorporated voluntary association, made up ofthe 10, concerns collectively referred to in the caption, and hereinafter,as the Members.,The Members are engaged in the distribution of beer in the vicinityof Albany and Troy, New York. During the past year, the total pur-chases made by them amounted to over $4,250,000, of which in excessof $1,205,000 represented purchases made outside the State of NewYork.During the same period, the total sales made by the Members,all within the State, were in excess of $4,250,000.On the basis of theforegoing, and the entire record, we find that the Members are jointlyengaged in commerce within the meaning of the Act and that it willi As more fullydiscussed in paragraph numbered4, infra,the Members have engaged injoint bargaining and comprise an appropriatemultiemployerbargaining unit.109 NLRB No. 36.